Exhibit 10.50

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Second Amendment”) is
entered into effective as of March 12, 2005 by and among GREENFIELD COMMERCIAL
CREDIT, L.L.C., a Michigan limited liability company (“Lender”), INFORMATION
SYSTEMS CONSULTING CORP., a Texas corporation, MANAGEMENT ALLIANCE CORPORATION,
a Texas corporation, TEXCEL SERVICES, INC. a Pennsylvania corporation, and
PREFERRED FUNDING CORPORATION, a Texas corporation (collectively “Borrowers”)
and DIVERSIFIED CORPORATE RESOURCES, INC. a Texas corporation, DATATEK CROUP
CORPORATION, a Texas corporation and MANAGEMENT ALLIANCE GROUP OF INDEPENDENT
CONSULTANTS, INC., a Texas corporation (collectively “Guarantors”) and J.
Michael Moore (“Validity Guarantor” which shall be included in references to
“Guarantors” below).

 

RECITALS

 

A.            Lender, Borrowers and Guarantors entered into a Loan And Security
Agreement dated as of March 12, 2004 and amended the same on April 27, 2004 by
an Amendment To Loan And Security Agreement (together the “Loan Agreement”). 
All capitalized terms not defined herein shall have the same meanings ascribed
to such terms in the Loan Agreement.

 

B.            Validity Guarantor executed and delivered to Lender his Validity
Guaranty dated as of March 12, 2004.

 

C.            Borrowers defaulted under the terms of the Loan Agreement by
failing to pay IRS taxes and to re-pay the Funded Reserve Account, and on July
27, 2004 the parties entered into a Forbearance Agreement in which Lender agreed
to provide Borrower time to pay the past due IRS taxes.  The Forbearance
Agreement was amended effective October 27, 2004 to provide additional time for
payment of the taxes, and to amend the Percentage Advance Rate on Eligible
Permanent Placement Receivables.

 

D.            Borrowers have entered into a payment arrangement with the IRS for
the payment of the past due taxes.

 

E.             The Loan Agreement will mature by its terms on March 12, 2005. 
Borrowers and Guarantors have asked Lender to extend the maturity date to the
earlier of demand or March 12, 2006 and Lender agrees, upon the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
provisions as hereinafter set forth, the parties hereto agree to further amend
the Loan Agreement as follows:

 

1.             Maturity Date/Participation Agreement.       The Maturity Date of
the Loan Agreement is amended to the earlier of demand or March 12, 2006.  The
parties acknowledge that Lender has entered into a Participation Agreement with
the James R. Colpitt Trust dated effective November 2, 2004 and that Borrower
has a photocopy of same.

 

2.             Permanent Placement Receivables. Paragraph 2.A of the Term Sheet
to the Receivables Loan Rider #1 is amended to provide that the Percentage
Advance Rate on Eligible Permanent Placement Receivables shall not exceed the
lesser of 35% of net availability or $1,250,000.00.  However, if the unfunded
reserve is used, as provided below, then the Percentage Advance Rate on Eligible
Permanent Placement Receivables shall reduce ratably over 90 days to the lesser
of 30% of net availability or $1,250,000.00.

 

3.             Past Due IRS taxes.            Lender hereby agrees that the
unfunded reserve held against Borrowers’ availability in the amount of
$577,000.00 can be used, if still available within the formula, to pay past due
IRS taxes if such amount will pay all past due IRS obligations in full.

 

--------------------------------------------------------------------------------


 

4.             Datatek Sale.        If Datatek Group Corporation is sold during
the term of this Second Amendment, Lender shall release it as a Borrower and
terminate Lender’s security interest and any UCC financing statements filed
against it.

 

5.             Early Termination Fee.      The Early Termination Fee shall apply
to the Maturity Date as amended herein.

 

6.             Amendment/Legal Fees.    Borrowers shall pay to Lender in
consideration of this Second Amendment (i) a loan amendment fee of $200,000.00,
which shall be over-funded and amortized at the rate of $10,000.00 per week
beginning March 30, 2005.  In addition, the sum of $100,000.00, or the balance
then owing on the loan amendment fee, shall be due upon the sale of Datatek;,
and (ii) Lender’s attorney’s fees in the amount of $675.00.

 

7.             Reaffirmation.      Except as amended hereby, the Loan Agreement
and all documents and instruments executed in connection therewith, and all of
the terms of such documents, shall remain in full force and effect.

 

8.             Reaffirmation of Guaranty and Validity Guaranty.  Guarantors
reaffirm each and every term of their Guaranty agreements and agree they shall
continue to secure repayment of the indebtedness as provided for herein and in
the Loan Agreement.

 

9.             Entire Agreement.  All parties to this Second Amendment agree
that this Second Amendment and all documents executed in connection herewith or
referenced herein, constitute the entire agreements made by and between the
parties, and no other agreements, either written or oral, express or implied,
have been made and entered into or agreed to between the parties.  The parties
also agree, each with the other, that the agreements between the parties may be
modified or amended only by subsequent written agreement executed by all of the
parties hereto.

 

10.          Counterparts.       This Second Amendment may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered as of the date first hereinabove set forth.

 

Accepted at Bloomfield Hills,

 

 

 

Michigan on March 14, 2005:

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

BORROWERS:

 

 

 

 

 

GREENFIELD COMMERCIAL CREDIT, L.L.C.,

INFORMATION SYSTEMS,

a Michigan limited liability company

CONSULTING CORP.,

By:

GCC Management, Inc.

a Texas corporation

 

Its:

Manager

 

 

 

 

 

 

By:

/s/ Edward P. Lewan

 

By:

/s/ J. Michael Moore

 

Edward P. Lewan

 

J. Michael Moore

Its:

Vice President

Its:

Chief Executive Officer

 

 

 

 

 

 

and

 

 

 

 

 

 

 

By:

/s/ Michael Lee

 

 

Michael Lee

 

 

Its:

Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

 

MANAGEMENT ALLIANCE

 

CORPORATION,

 

a Texas corporation

 

 

 

By:

/s/ J. Michael Moore

 

 

J. Michael Moore

 

Its:

Chief Executive Officer

 

 

 

and

 

 

 

By:

/s/ Michael Lee

 

 

Michael Lee

 

Its:

Secretary

 

 

 

 

 

TEXCEL SERVICES, INC.,

 

a Pennsylvania corporation

 

 

 

By:

/s/ J. Michael Moore

 

 

J. Michael Moore

 

Its:

Chief Executive Officer

 

 

 

and

 

 

 

By:

/s/ Michael Lee

 

 

Michael Lee

 

Its:

Secretary

 

 

 

 

 

PREFERRED FUNDING CORPORATION,

 

a Texas corporation

 

 

 

By:

/s/ J. Michael Moore

 

 

J. Michael Moore

 

 

Chief Executive Officer

 

 

 

and

 

 

 

By:

/s/ Michael Lee

 

 

Michael Lee

 

Its:

Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

DIVERSIFIED CORPORATE

 

RESOURCES, INC.,

 

a Texas corporation

 

 

 

By:

/s/ J. Michael Moore

 

 

J. Michael Moore

 

Its:

Chief Executive Officer

 

 

 

and

 

 

 

By:

/s/ Michael Lee

 

 

Michael Lee

 

Its:

Secretary

 

 

 

DATATEK GROUP CORPORATION,

 

a Texas corporation

 

 

 

By:

/s/ J. Michael Moore

 

 

J. Michael Moore

 

Its:

Chief Executive Officer

 

 

 

 

and

 

 

 

By:

/s/ Michael Lee

 

 

Michael Lee

 

Its:

Secretary

 

 

 

MANAGEMENT ALLIANCE GROUP

 

OF INDEPENDENT CONSULTANTS, INC.,

 

a Texas corporation

 

 

 

By:

/s/ J. Michael Moore

 

 

J. Michael Moore

 

Its:

Chief Executive Officer

 

 

 

and

 

 

 

By:

/s/ Michael Lee

 

 

Michael Lee

 

Its:

Secretary

 

 

 

VALIDITY GUARANTOR

 

 

 

/s/ J. Michael Moore

 

J. Michael Moore

 

4

--------------------------------------------------------------------------------